Citation Nr: 1542794	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  05-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for status post total right knee replacement due to degenerative osteoarthritis. 

2.  Entitlement to an evaluation in excess of 10 percent prior to August 23, 2007 and from November 1, 2007 to October 23, 2013, and an evaluation in excess of 30 percent from December 1, 2014 for degenerative arthritis of the left knee, status post total knee replacement.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to February 1991.

These matters return before the Board of Veterans' Appeals (Board) following a January 2010 and an April 2011 Orders from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's previous May 2009 and October 2010 decisions in these matters. 

The January 2010 Court's Order granted a December 2009 joint motion for remand (JMR) and returned the matters of increased ratings for left and right knee disabilities to the Board for action consistent with the 2009 JMR and Court Order. This matter was originally on appeal from a December 2004 Regional Office (RO) in St. Petersburg, Florida rating decision. 

The Veteran had a hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of that proceeding has been associated with the claims file. 

In October 2010, the Board remanded the matters of increased ratings for left and right knee disabilities for additional development to the RO (via the Appeals Management Center (AMC)).  Also, in the October 2010 remand, the Board determined that a claim for TDIU was not on appeal as the Veteran did not appeal the RO's September 2007 denial of his claim or expressed a desire to appeal that claim since then.  The Veteran appealed the Board's October 2010 determination on the claim for TDIU to the Court. 

In the April 2011 Order, the Court vacated the Board's October 2010 determination on the TDIU matter.  The Court's Order granted an April 2011 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.  It was found that following the RO's September 2007 denial, in an August 2010 statement, the issue of entitlement to TDIU had again been raised as part of the Veteran's claims for increased rating for his service-connected right and left knee disabilities in accordance with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).   In October 2011, in compliance with the April 2011 JMR and Court Order, the Board remanded the issue of entitlement to TDIU to the RO (via the AMC) for additional development.  

The Board again remanded all three matters in February 2013 to the RO (via the AMC) to obtain outstanding records of pertinent treatment, to obtain a supplemental VA medical opinion that addressed whether the Veteran's service-connected disabilities precluded him from substantially gainful employment, and to issue a supplemental statement of the case (SSOC) that considered all the additional development pursuant to the Board's October 2010 remand directives. 

While the matter was pending on the Board's remand directives, the RO, in an October 2014 rating decision, awarded a temporary total disability based on surgical or other treatment necessitating convalescence effective from October 24, 2013 to November 30, 2014 and followed thereafter by a 30 percent rating for left knee disability.  As such, the period from October 24, 2013 to November 30, 2014 is no longer on appeal as the maximum benefit was received during that period.  His appeal for increased rating for left knee disability for periods prior to October 24, 2013 and since December 1, 2014, and remains on appeal as it does not reflect the full benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a July 2015 correspondence, the Veteran's representative, on the Veteran's behalf, has raised a claim for entitlement to special monthly compensation (SMC) based on loss of use of left lower extremity.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that another remand is needed in order to ensure compliance with the Board's February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand). 

In February 2013, the Board directed the RO (via the AMC) to update the claims folder with the Veteran's VA medical treatment records and to issue a supplemental statement of the case (SSOC) that considered the additional development obtained pursuant to the Board's August 2010 remand directives.  A review of the claims folder does not reflect compliance with either of these directives.  

Notably, the claims folder only contains the Veteran's VA treatment records dated through 2007, despite the Veteran's reports that he has received treatment through the present at VA medical facilities in Miami and West Palm Beach, to include a total left knee replacement in October 2013.  A remand is needed to ensure compliance with the previous remand directive that the Veteran's claims folder contains all his relevant VA treatment records since 2007. 

Also, the record contains a February 2015 SSOC that only addresses the issue of the TDIU and does not consider the Veteran's claims for increased ratings for his right and left knee disabilities.  While the RO, in an October 2014 rating decision, awarded a temporary total disability rating based on surgical or other treatment necessitating convalescence effective from October 24, 2013 to November 30, 2014 and followed by a 30 percent rating for left knee disability, no SSOC was issued in conjunction of the award that addressed why higher disabilities were not awarded prior to or since the assignment of the temporary total rating. A remand is needed to ensure compliance with the previous remand directives to provide the Veteran with a SSOC. 

In addition, the Board is prohibited from considering additional evidence from the SSA records and the reports of an October 2012 and May 2015 VA examination in the first instance without a waiver, increased rating claims for bilateral knee disability must be remanded to the AOJ for readjudication in a SSOC.  See 38 C.F.R. § 20.1304 (2012). 

In addition, the issue of entitlement to TDIU is inextricably intertwined with the Veteran's increased rating claims. In other words, if an increased rating for right or left knee disability is granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together].  As such, the increased ratings claims must be addressed prior to the adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the relevant VA treatment records from VA medical facilities in Miami and West Palm Beach from 2007 to the present.

2. Contact the Veteran and request that he identify any additional private medical treatment he has received for his bilateral knee disability. The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

3. Once all the relevant treatment records have been obtained, associated with the claims folder, and reviewed, determine whether any additional development to include another VA joint examination is needed in conjunction with the Veteran's increased rating and TDIU claims.

4. Thereafter, review all the evidence of record, to include the VA examination reports obtained in October 2012 and May 2015, as well as any addendum medical opinion and updated VA treatment reports located in both the Veteran's physical and electronic claims folders.  Then re-adjudicate the Veteran's increased rating claims for bilateral knee disabilities and his claim for TDIU.  If the claims are denied, in whole or in part, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




